


Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of June 19, 2020 by and between Trebia Acquisition Corp. (the “Company”) and
Continental Stock Transfer & Trust Company, a New York corporation (the
“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, Nos. 333-238824 and
333-239221 (the “Registration Statement”) and prospectus (the “Prospectus”), for
its initial public offering of the Company’s units (the “Units”), each of which
consists of one of the Company’s Class A ordinary shares, par value $0.0001 per
share (the “Class A ordinary shares”), and one-third of one warrant, each whole
warrant entitling the holder thereof to purchase one Class A ordinary share
(such initial public offering hereinafter referred to as the “Offering”), has
been declared effective as of the date hereof (the “Effective Date”) by the U.S.
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement);

 

WHEREAS, Credit Suisse Securities (USA) LLC and BofA Securities, Inc. are acting
as the representatives of the underwriters (the “Representatives”) in the
Offering pursuant to an underwriting agreement between the Company and the
underwriters (“Underwriting Agreement”);

 

WHEREAS, simultaneously with the Offering, the Company’s sponsors will be
purchasing 7,333,334 warrants (“Private Placement Warrants”) from the Company
for an aggregate purchase price of $11,000,000 (and additional amounts of
Private Placement Warrants from the Company if the underwriters exercise their
over-allotment option, up to 8,233,334 Private Placement Warrants for an
aggregate purchase price of $12,350,000 if the underwriters’ over-allotment
option is exercised in full);

 

WHEREAS, as described in the Prospectus, and in accordance with the Company’s
Amended and Restated Memorandum and Articles of Association, as the same may be
amended from time to time (the “Charter”), $461,000,00 of the gross proceeds of
the Offering and sale of the Private Placement Warrants ($529,850,000 if the
underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s Class A ordinary shares issued in the
Offering as hereinafter provided (the amount to be delivered to the Trustee will
be referred to herein as the “Property”; the shareholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”);

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $15,750,000, or $18,112,500 if the underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may become payable by the Company to the underwriters upon the
completion of an initial business combination (as described in the Prospectus, a
“Business Combination”) (the “Deferred Discount”); and

 

--------------------------------------------------------------------------------



 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in the Trust Account established by the Trustee
in the United States at JP Morgan Chase Bank, N.A. (or at another U.S. chartered
commercial bank with consolidated assets of $100 billion or more) and at a
brokerage institution selected by the Trustee that is reasonably satisfactory to
the Company;

 

(b)           Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)           In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 185 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, which invest
only in direct U.S. government treasury obligations, as determined by the
Company; the trustee may not invest in any other securities or assets, it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder and the Trustee may
earn bank credits or other consideration during such periods;

 

(d)           Collect and receive, when due, all principal, interest or other
income arising from the Property, which shall become part of the “Property,” as
such term is used herein;

 

(e)           Promptly notify the Company and the Representatives of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

 

(f)            Supply any necessary information or documents as may be requested
by the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account;

 

(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)           Render to the Company monthly written statements of the activities
of, and amounts in, the Trust Account reflecting all receipts and disbursements
of the Trust Account;

 

(i)            Commence liquidation of the Trust Account only after and promptly
after (x) receipt of, and only in accordance with, the terms of a letter from
the Company (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A

 

2

--------------------------------------------------------------------------------



 

or Exhibit B, as applicable, signed on behalf of the Company by its President,
Chief Financial Officer or other authorized officer of the Company, and complete
the liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest not previously released to the Company to pay its
tax obligations (and less up to $100,000 of interest that may be released to the
Company to pay dissolution expenses, if applicable), only as directed in the
Termination Letter and the other documents referred to therein; or (y) the later
of (1) 24 months after the closing of the Offering and (2) such later date as
may be approved by the Company’s shareholders in accordance with the Company’s
Charter, if a Termination Letter has not been received by the Trustee prior to
such date, in which case the Trust Account shall be liquidated in accordance
with the procedures set forth in the Termination Letter attached as Exhibit B
and the Property in the Trust Account, including interest not previously
released to the Company pursuant to pay its taxes (less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses, if
applicable), shall be distributed to the Public Shareholders of record as of
such date; provided further, that the Trustee has no obligation to monitor or
question the Company’s position that an allocation has been made for taxes
payable;

 

(j)            Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit C, withdraw from the Trust Account and distribute to the Company the
amount of interest earned on the Property requested by the Company to cover any
tax obligation owed by the Company, which amount shall be delivered directly to
the Company by electronic funds transfer or other method of prompt payment, and
the Company shall forward such payment to the relevant taxing authority so long
as there is no reduction in the principal amount initially deposited in the
Trust Account; provided, however, that to the extent there is not sufficient
cash in the Trust Account to pay such tax obligation, the Trustee shall
liquidate such assets held in the Trust Account as shall be designated by the
Company in writing to make such distribution (it being acknowledged and agreed
that any such amount in excess of interest income earned on the Property shall
not be payable from the Trust Account). The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to said funds, and the Trustee shall have no responsibility to look
beyond said request;

 

(k)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit D, the Trustee shall distribute to the remitting brokers on behalf of
Public Shareholders redeeming Class A ordinary shares the amount required to pay
redeemed Class A ordinary shares from Public Shareholders; and

 

(l)            Not make any withdrawals or distributions from the Trust Account
other than pursuant to Sections 1(i), (j), or (k) above.

 

2.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 

(a)           Give all instructions to the Trustee hereunder in writing, signed
by the Company’s President, Chief Financial Officer or other authorized officer
of the Company. In addition, except with respect to its duties under Sections
1(i), (j), and (k) hereof, the Trustee shall be entitled to rely on, and shall
be protected in relying on, any verbal or telephonic advice or

 

3

--------------------------------------------------------------------------------



 

instruction which it in good faith and with reasonable care believes to be given
by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b)           Subject to the provisions of Section 4 of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or losses
suffered by the Trustee in connection with any claim, potential claim, action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand, which in any way arises out of or relates
to this Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel;

 

(c)           Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made as set forth on Schedule A
hereto, which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless the disbursements are made to the Company pursuant to
Section 1(i) solely in connection with the completion of a Business Combination.
The Company shall pay the Trustee the initial acceptance fee and first year’s
fee at the consummation of the Offering and thereafter on the anniversary of the
Effective Date. The Company shall not be responsible for any other fees or
charges of the Trustee except as set forth in this Section 2(c), Schedule A and
as may be provided in Section 2(b) hereof;

 

(d)           In connection with any vote of the Company’s shareholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating shareholder votes (which firm may be the Trustee) verifying
the vote of the Company’s shareholders regarding such Business Combination;

 

(e)           In connection with the Trustee acting as Paying/Disbursing Agent
pursuant to Exhibit B, the Company will not give the Trustee disbursement
instructions which would be prohibited under this Agreement;

 

(f)            Within five business days after the Representatives, on behalf of
the underwriters in the Offering, exercises the over-allotment option (or any
unexercised portion thereof) or such over-allotment option expires, provide the
Trustee with a notice in writing (with a copy to the Representatives) of the
total amount of the Deferred Discount;

 

4

--------------------------------------------------------------------------------



 

(g)           In the event the Company is entitled to receive a tax refund on
its tax obligation, and promptly after the amount of such refund is determined
on a final basis, provide the Trustee with notice in writing (with a copy to the
Representatives) of the amount of such tax refund; and

 

(h)           If the Company seeks to amend any provisions of its Charter that
would affect the substance or timing of the Company’s Public Shareholders’
ability to convert or sell their shares to the Company in connection with a
Business Combination or with respect to any other provisions relating to the
rights of holders of the Class A ordinary shares, (in each case, an
“Amendment”), the Company will provide the Trustee with a letter (an “Amendment
Notification Letter”) in the form of Exhibit D providing instructions for the
distribution of funds to Public Shareholders who exercise their conversion
option in connection with such Amendment.

 

3.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a)           Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
party except for liability arising out of the Trustee’s gross negligence, fraud
or willful misconduct;

 

(b)           Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;

 

(c)           Change the investment of any Property, other than in compliance
with Section 1 hereof;

 

(d)           Refund any depreciation in principal of any Property;

 

(e)           Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)            To anyone else for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and in the Trustee’s
best judgment, except for the Trustee’s gross negligence, fraud or willful
misconduct. The Trustee may rely conclusively and shall be protected in acting
upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee signed by the proper party or

 

5

--------------------------------------------------------------------------------



 

parties and, if the duties or rights of the Trustee are affected, unless it
shall give its prior written consent thereto;

 

(g)           Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)           File local, state and/or federal tax returns or information
returns with any taxing authority on behalf of the Trust Account and payee
statements with the Company documenting the taxes, if any, payable by the
Company or the Trust Account, relating to the income earned on the Property;

 

(i)            Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account, except in accordance with Section 1(j));

 

(j)            Imply obligations, perform duties, inquire or otherwise be
subject to the provisions of any agreement or document other than this agreement
and that which is expressly set forth herein; and

 

(k)           Verify calculations, qualify or otherwise approve Company’s
written requests for distributions pursuant to Sections 1(i), (j), or
(k) hereof.

 

4.             Trust Account Waiver. The Trustee has no right of set off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Sections 2(b) or (c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.

 

5.             Termination. This Agreement shall terminate as follows:

 

(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

6

--------------------------------------------------------------------------------



 

(b)           At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).

 

6.             Miscellaneous.

 

(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

 

(c)           This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for
Sections 1(i), (j), (k), and (l) hereof (which sections may not be modified,
amended or deleted without the affirmative vote of sixty-five percent (65%) or
more of the then issued and outstanding Class A ordinary shares and Class B
ordinary shares, par value $0.0001 per share, of the Company voting together as
a single class; provided that no such amendment will affect any Public
Shareholder who has properly elected to redeem his Class A ordinary shares in
connection with a shareholder vote to amend this Agreement that would affect the
substance or timing of the Company’s obligation to redeem 100% of its Class A
ordinary shares if the Company does not complete its initial Business
Combination within the time frame specified in the Company’s Charter or with
respect to any other provisions relating to the rights of holders of the Class A
ordinary shares), this Agreement or any provision hereof may only be changed,
amended or modified (other than to correct a typographical error) by a writing
signed by each of the parties hereto.

 

(d)           The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder.

 

(e)           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by e-mail:

 

7

--------------------------------------------------------------------------------



 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

E-mail: fwolf@continentalstock.com; cgonzalez@continentalstock.com

Office: (212) 845-3233; (212) 845-3248

 

if to the Company, to:

 

Trebia Acquisition Corp.

41 Madison Avenue, Suite 2020

New York, New York 10010

Attn:

Tanmay Kumar

E-mail:

tanmay@bgptpartners.com

 

in either case with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attn:

Alexander D. Lynch, Esq.

 

Heather L. Emmel, Esq.

E-mail:

alex.lynch@weil.com
heather.emmel@weil.com

 

and:

 

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Attn:

ICBM-Legal

 

E-mail:

and:

 

BofA Securities, Inc.

One Bryant Park

New York, New York 10036

Attn:

Syndicate Department

E-mail:

 

with a copy to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

 

8

--------------------------------------------------------------------------------



 

Attn:

Derek J. Dostal, Esq.

 

Deanna L. Kirkpatrick, Esq.

E-mail:

derek.dostal@davispolk.com

 

deanna.kirkpatrick@davispolk.com

 

(f)            No party to this Agreement may assign its rights or delegate its
obligations hereunder without the prior consent of the other person or entity.

 

(g)           Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

(h)           This Agreement is the joint product of the Company and the Trustee
and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.

 

(i)            This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

 

(j)            Each of the Company and the Trustee hereby acknowledges and
agrees that the Representatives, on behalf of the several underwriters, are
third party beneficiaries of this Agreement.

 

(k)           Except as specified herein, no party to this Agreement may assign
its rights or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee

 

 

 

 

 

 

 

 

By:

/s/ Francis Wolf

 

 

 

Name: Francis Wolf

 

 

 

Title: Vice President

 

 

 

 

 

TREBIA ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

/s/ Tanmay Kumar

 

 

 

Name: Tanmay Kumar

 

 

 

Title: Chief Financial Officer

 

[Signature Page to Investment Management Trust Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Fee Item

 

Time and method of payment

 

Amount

 

Initial acceptance fee

 

Initial closing of Offering by wire transfer

 

$

3,500.00

 

Annual fee

 

First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check

 

$

10,000.00

 

Transaction processing fee for disbursements to Company under Sections 1(i),
(j), and (k)

 

Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1

 

$

250.00

 

Paying Agent services as required pursuant to Section 1(i) and 1(k)

 

Billed to Company upon delivery of service pursuant to Section 1(i) and 1(k)

 

Prevailing rates

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn:    Francis Wolf and Celeste Gonzalez

 

Re: Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Trebia Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of [·], 2020 (the “Trust Agreement”), this is to
advise you that the Company has entered into an agreement with [·] (“Target
Business”) to complete a business combination with Target Business (the
“Business Combination”) on or about [·]. The Company shall notify you at least
seventy-two (72) hours in advance of the actual date of the completion of the
Business Combination (the “Completion Date”). Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate the Trust Account investments and to transfer the proceeds
to the above- referenced account at JP Morgan Chase Bank, N.A. to the effect
that, on the Completion Date, all of funds held in the trust operating account
will be immediately available for transfer to the account or accounts that the
Company shall direct on the Completion Date. It is acknowledged and agreed that
while the funds are on deposit in the trust operating account awaiting
distribution, the Company will not earn any interest or dividends.

 

On the Completion Date (i) counsel for the Company shall deliver to you written
notification that the Business Combination has been completed, (ii) the Company
shall deliver to you (a) a certificate of the Chief Executive Officer which
verifies the vote of the Company’s shareholders in connection with the Business
Combination and (b) written instructions with respect to the transfer of the
funds held in the Trust Account (“Instruction Letter”) and (iii) the
Representatives shall deliver to you written instructions for delivery of the
Deferred Discount. You are hereby directed and authorized to transfer the funds
held in the Trust Account immediately upon your receipt of the counsel’s letter
and the Instruction Letter, (x) to the Representatives in an amount equal to the
Deferred Discount as directed by the Representatives and (y) the remainder in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Completion Date
without penalty, you will notify the Company of the same and the Company shall
direct you as to whether such funds should remain in the Trust Account and be
distributed after the Completion Date to the Company. Upon the distribution of
all the funds in the Trust Account pursuant to the terms hereof, the Trust
Agreement shall be terminated.

 

A-1

--------------------------------------------------------------------------------



 

In the event that the Business Combination is not completed on the Completion
Date described in the notice thereof and the Company has not notified you on or
before the original Completion Date of a new Completion Date, then upon receipt
by the Trustee of written instructions from the Company, the funds held in the
Trust Account shall be reinvested as provided in the Trust Agreement on the
business day immediately following the Completion Date as set forth in the
notice.

 

 

 

Very truly yours,

 

 

 

 

 

TREBIA ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

cc:

Credit Suisse Securities (USA) LLC

 

 

 

 

BofA Securities, Inc.

 

 

 

 

A-2

--------------------------------------------------------------------------------



 

EXHIBIT B

 

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn:    Francis Wolf and Celeste Gonzalez

 

Re: Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Trebia Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of [·], 2020 (the “Trust Agreement”), this is
to advise you that the Company has been unable to effect a business combination
within the time frame specified in the Company’s amended and restated memorandum
and articles of association, as described in the Company’s prospectus relating
to its initial public offering of securities. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments, and to transfer the total proceeds to
the trust operating account at JP Morgan Chase Bank, N.A. to await distribution
to the Public Shareholders. The Company has selected [·] as the effective date
for the purpose of determining when the Public Shareholders will be entitled to
receive their share of the liquidation proceeds. It is acknowledged that no
interest will be earned by the Company on the liquidation proceeds while on
deposit in the trust operating account. You agree to be the Paying Agent of
record and, in your separate capacity as Paying Agent, agree to distribute said
funds directly to the Company’s Public Shareholders in accordance with the terms
of the Trust Agreement and the amended and restated memorandum and articles of
association of the Company. Upon the distribution of all the funds in the trust
account, your obligations under the Trust Agreement shall be terminated.

 

 

 

Very truly yours,

 

 

 

 

 

TREBIA ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

cc:

Credit Suisse Securities (USA) LLC

 

 

 

 

BofA Securities, Inc.

 

 

 

 

B-1

--------------------------------------------------------------------------------



 

EXHIBIT C

 

[Letterhead of Company]
Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn:    Francis Wolf and Celeste Gonzalez

 

Re: Trust Account — Tax Payment Withdrawal Instructions

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Trebia Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company, dated as of [·], 2020 (the “Trust Agreement”), the Company hereby
requests that you deliver to the Company $[·] of the interest income earned on
the Property as of the date hereof.

 

The Company needs such funds to pay its tax obligations. In accordance with the
terms of the Trust Agreement, you are hereby directed and authorized to transfer
(via wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

 

 

Very truly yours,

 

 

 

 

 

TREBIA ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

cc:

Credit Suisse Securities (USA) LLC

 

 

 

 

BofA Securities, Inc.

 

 

 

 

C-1

--------------------------------------------------------------------------------



 

EXHIBIT D

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn:    Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. — Amendment Notification and Redemption Liquidation
Request

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Reference is made to the Investment Management Trust Agreement between Trebia
Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company, dated as of [·], 2020 (the “Trust Agreement”). Capitalized words used
herein and not otherwise defined shall have the meanings ascribed to them in the
Trust Agreement.

 

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account and to transfer $[·] of the proceeds of the Trust Account
to the trust operating account at [JP Morgan Chase Bank, N.A.] for distribution
to the stockholders that have requested conversion of their shares in connection
with such Amendment.

 

 

 

Very truly yours,

 

 

 

 

 

TREBIA ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

cc:

Credit Suisse Securities (USA) LLC

 

 

 

 

BofA Securities, Inc.

 

 

 

 

D-1

--------------------------------------------------------------------------------
